DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
1)	Acknowledgment is made of Applicants’ preliminary amendment filed 01/28/22.   
Election
2) 	Acknowledgment is made of Applicants’ election filed 01/28/22 in response to the restriction and species election requirement mailed 12/14/21. Applicants have elected, with traverse, invention I, and the CRM, purified CRM197 and diphtheria toxoid carrier protein species and the MPLA liposome adjuvant species. Applicants’ traversal is on the grounds that restriction is appropriate only when the groups can be shown to be distinct and there would place a serious burden to examine more than one group at a time. MPEP 803. Applicants submit that all of the groups of claims fall into the same A61K class and no serious burden is believed to be present. Applicants state that all groups are classified in closely related subclasses and therefore, by implication, no increased searching burden is present. Applicants assert that the only relevant criterion for determining that the burden of a restriction should be imposed on Applicant is to clearly show that the searching burden would be increased, and if that’s the case, to establish that such an increase would be substantial. Applicants allege that this requirement has not been met by the USPTO. With regard to the species election requirement, Applicants believe that every reference identified by the Office will include the various carrier proteins and adjuvants as options. Applicants contend that to search the any one species will necessarily include every other species and therefore, to search all species imposes no serious searching burden. 
	Applicants’ arguments have been carefully considered, but are not persuasive. As set forth previously, inventions I and III are drawn to different products that differ from one another at least structurally. As is evident from claim 22, the immunogenic composition of invention I includes activated carrier proteins with a reduced disulfide creating a sulfhydryl group, which are then coupled to S. pneumoniae capsular polysaccharides, whereas, as is evident from claim 28, the immunogenic composition of invention III includes one or more activated polysaccharides (inclusive of non-capsular cell wall polysaccharides and C-polysaccharides of S. pneumoniae and the like) and/or the carrier protein and pegylated ADH linkers and the polysaccharides linked to carrier protein via carbodiimide chemistry. Clearly, the two products are structurally distinct, each requiring separate searches. Likewise, the methods of inventions II and IV differ from one another at least in the reagents and elements used therein. Furthermore, as set forth previously, per MPEP 806.05(f), inventions I and II, and inventions III and IV, are related as product and process of making the product. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP 806.05(f)). In the instant case, the product of each of inventions I and III can be made by a process materially different from the process of invention II or invention IV, i.e., recombinantly via the use of recombinant host cells, for example, using a method analogous to that described in US 20200353073 A1 filed 03/18/2019 (of record). Applicants have advanced no arguments establishing that the product of invention I or invention III cannot be made by a materially different process. Clearly, the various inventions set forth are distinct from one another, each contributing to both increased search and examination burden. Contrary to Applicants’ assertion, a search burden is not limited to class/subclass searches alone, but includes non-CPC and non-patent literature searches as well. 
With regard to Applicants’ remarks on the species election requirement, contrary to Applicants’ assertion, every reference identified would not necessarily include or identify  the various carrier proteins and adjuvants, and a search for any one species would not necessarily include every other species. As set forth previously, the various species have divergent structure and they are not obvious variants of each other based on the current record. The various species require separate, non-coextensive searches. For example, the scope of derivatives, fragments, and modifications of each of the carrier protein as recited in claim 5 encompasses innumerable structurally divergent species imposing a serious patent and non-patent literature search burden as well as examination burden at least under 35 U.S.C § 112(a), 102 and 103 and double patenting reviews. However, upon further consideration, the examination has been extended to the aluminum hydroxide adjuvant species. For the reasons delineated supra, the restriction and the species election requirements as set forth, except for the extra adjuvant species examined, are maintained and are hereby made FINAL. 
Status of Claims
3)	Claims 1-30 are pending.
	The examination has been extended to the aluminum hydroxide adjuvant species.
	Claim 22-30 are withdrawn from consideration as being directed to a non-elected invention or species.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
Claims 1-21 are examined on the merits.


Information Disclosure Statements
4)	Acknowledgment is made of Applicants’ information disclosure statements filed 04/20/21, 04/06/21 and 03/16/21. The information referred to therein has been considered and a signed copy of the same is attached to this Office Action.  
Priority
5)	The instant AIA  application is filed 01/18/21 and claims priority to the US provisional applications 62/962,535 filed 01/17/2020.   
Objection(s) to Specification
6)	The instant specification is objected to for the following reasons:
The use of trademark recitations in the instant specification has been noted.  For example, see Synflorox-10’ on page 2. All trademark recitations should be CAPITALIZED wherever they appear, or where appropriate, should include a proper symbol indicating use in commerce such as TM, SM, or ® following the term. See M.P.E.P 608.01(v) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  It is suggested that Applicants examine the whole specification to make similar corrections to trademark recitations, wherever such recitations appear.
Double Patenting Rejection(s)
7)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   
8)	Claims 1-17 and 19-21 are rejected under the judicially created doctrine of obviousness-type double patenting over claims 1-17 of US patent 10688170 B2 (Applicants’ IDS).
	Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. The above-identified claims of the ‘170 patent are drawn to a multivalent immunogenic composition comprising liposomes of MPLA and/or aluminum hydroxide adjuvant and the capsular polysaccharides of at least S. pneumoniae serotypes 1, 2, 3, 4, 5, 6B, 6C, 7F, 8, 9V, 9N, 10A, 12F, 14, 15A, 15B, 15C, 18C, 19A, 22F, 23F, 24F, 33F and 35B coupled to carrier protein such as diphtheria toxoid or CRM197 via a linker or spacer, wherein one or more of the capsular polysaccharides have a molecular weight of from 10 kDa to 50 kDa, or from 30 kDa to 100 kDa, or from 100 kDa to 300 kDa, wherein the multivalent conjugate contains a quantity of carrier protein that is less than a quantity of capsular polysaccharide. The immunogenic composition claimed in the ‘170 patent comprised 4 micrograms or less of total polysaccharides per dose. The carrier protein in the immunogenic composition claimed in the ‘170 patent was from about 0.5% to about 0.7% by weight per dose. The immunogenic composition claimed in the ‘170 patent comprised about equal amount by weight of capsular polysaccharides to total carrier protein, or a greater amount by weight of capsular polysaccharides to total carrier protein.  The immunogenic composition claimed in the ‘170 patent upon administration generates a lower immune response to the carrier protein. Those parts of the specification of the ‘170 patent that define the claimed immunogenic composition identify it as an aqueous solution, i.e., a liquid, present in a human dose of 0.5 mL,  that provides treatment or prevention of S. pneumoniae infection. Clearly, the immunogenic composition claimed in the ‘170 patent reads on and therefore anticipates the instant claims.  
9)	Claims 1-17 and 19-21 are rejected under the judicially created doctrine of obviousness-type double patenting over claims 1-36 of US patent 10729763 (Applicants’ IDS).
	Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. The above-identified claims of the ‘763 patent are drawn to a multivalent immunogenic composition comprising a pharmacologically acceptable carrier, liposomes of MPLA and/or aluminum hydroxide adjuvant and the capsular polysaccharides of at least S. pneumoniae serotypes 1, 2, 3, 4, 5, 6B, 6C, 7F, 8, 9V, 9N, 10A, 12F, 14, 15A, 15B, 15C, 18C, 19A, 22F, 23F, 24F, 33F and 35B coupled to carrier protein such as diphtheria toxoid or CRM197 via a linker or spacer coupled thereto, wherein one or more of the capsular polysaccharides have a molecular weight of from about 10 kDa to about 50 kDa, or from about 30 kDa to about 100 kDa, or from about 100 kDa to about 300 kDa.  The immunogenic composition claimed in the ‘763 patent comprised a greater amount by weight of capsular polysaccharides to total carrier protein. The immunogenic composition claimed in the ‘763 patent comprised 4 micrograms or less of total polysaccharides per dose. The immunogenic composition claimed in the ‘763 patent comprised about equal amount by weight of capsular polysaccharides to total carrier protein. The carrier protein in the immunogenic composition claimed in the ‘763 patent was from about 0.5% to about 0.8% by weight. Those parts of the specification of the ‘763 patent that define the claimed immunogenic composition identify it as an aqueous solution, i.e., a liquid, present in a human dose of 0.5 mL. The immunogenic composition claimed in the ‘763 patent upon administration to a subject generates a lower immune response to the carrier protein and provides effective treatment against infection by Streptococcus bacteria. Clearly, the immunogenic composition claimed in the ‘763 patent reads on the instantly claimed composition and therefore anticipates the instant claims.  
10)	Claim 18 is rejected under the judicially created doctrine of obviousness-type double patenting over claims 1-17 of US patent 10688170 B2 (Applicants’ IDS) or over claims 1-36 of US patent 10729763 (Applicants’ IDS) as applied to claim 1 above and further in view of Porambo et al. (US 20200282040 A1 filed 09/07/2017).
	The disclosure of the claims of the ‘170 patent or the ‘763 patent is set forth supra, which is silent on the presence of a capsular polysaccharide of the 16F serotype of S. pneumoniae conjugated to a carrier protein in the multivalent conjugate composition claimed therein. 
However, a polysaccharide-protein conjugate comprising the capsular polysaccharide of the 16F serotype of S. pneumoniae conjugated to a carrier protein and its inclusion in a multivalent conjugate composition was known in the art at the time of the invention. For example, Porambo et al. disclosed a conjugate of the 10 kDa, 50 kDa or 100 kDa capsular polysaccharide of the 16F serotype of S. pneumoniae conjugated to the CRM197 carrier protein via a linker, and its inclusion in an aqueous multivalent conjugate composition that comprised a pharmaceutically acceptable carrier, aluminum hydroxide adjuvant, and conjugates of the capsular polysaccharides of at least 25 different serotypes of S. pneumoniae including 1, 2, 3, 4, 5, 6B, 6C, 7F, 8, 9V, 9N, 10A, 12F, 14, 15A, 15B, 15C, 18C, 19A, 22F, 23F, 24F, 33F and 35B formulated into a single dosage formulation. The conjugate was in a dose of 0.5 ml and was for the prevention or attenuation of invasive and non-invasive infections by S. pneumoniae. Each dose comprised 0.1 microgram or 100 ng of the capsular polysaccharide. See [0001], [0009], [0015], [0018], [0020], [0052], [0075], [0083], [0085], [0089], [0108] to [0110] and [0113]; abstract; Examples 3, 5 and 7; and claims 20 and 19.
	Given the teachings of Porambo et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Porambo’s conjugate comprising the capsular polysaccharide of the 16F serotype of S. pneumoniae conjugated to CRM197 to the ‘170 patent’s or the ‘763 patent’s immunogenic composition comprising the at least 25-valent pneumococcal capsular polysaccharide-carrier protein conjugates to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of advantageously expanding the serotype-specific protection provided by the immunogenic composition of the ‘170 patent or the ‘763 patent to include the additional serotype 16F of S. pneumoniae as well. 
11)	Claims 1, 5, 6, 15-18 and 21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting over claims 5, 3-4, 1, 6-14 and 15-19 of the co-pending application 17398231. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims claim an immunogenic composition comprising a pharmaceutically acceptable carrier, aluminum hydroxide adjuvant, a liposome of MPLA ,and capsular polysaccharides of at least 25 S. pneumoniae serotypes coupled via linkers or spacers to carrier protein such as CRM197, wherein the serotypes include 1, 2, 3, 4, 5, 6B, 6C, 7F, 8, 9V, 9N, 10A, 12F, 14, 15A, 15B, 15C, 16F, 18C, 19A, 22F, 23F, 24F, 33F and  35B. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ), Second Paragraph
12)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13)	Claims 1-21 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor or for the pre-AIA  the Applicants regard as the invention.  
	(a)	Claims 2-4 are indefinite for having improper antecedence in the limitation: ‘the capsular polysaccharides’. Claims 2-4 depend from claim 1, which does not recite any ‘capsular’ polysaccharides. 
	(b)	Claim 1 is ambiguous, redundant and indefinite in the limitations: “serotypes of …… of ….. serotypes”. For the purpose of particularly pointing out and distinctly claiming the subject matter, it is suggested that Applicants delete the limitation ‘serotypes of’ in line 1 of the claim.
	(c)	Claim 18 is ambiguous, redundant and indefinite in the limitations: “serotypes of …… of ….. comprise serotypes”. For the purpose of particularly pointing out and distinctly claiming the subject matter, it is suggested that Applicants delete the limitations ‘serotypes of’ at the beginning of line 2 of the claim and delete the limitation ‘comprise’ from line 2 of the claim.
	(d)	Claim 1 is ambiguous and indefinite in the limitations: “serotypes of polysaccharides of S. pneumoniae serotypes”. Are the recited “polysaccharides” the C-polysaccharides, cell wall polysaccharides, capsular polysaccharides, or an unpurified mixture of all types of S. pneumoniae polysaccharides? If capsular polysaccharides are intended, it is suggested that Applicants replace the above-identified limitations with the limitations --capsular polysaccharides of S. pneumoniae serotypes--.
	(e)	Claims 2-4, 8, 9, 12 and 13 are ambiguous and indefinite in the limitation “about”
 because it is a relative term.  The term “about” is not specifically defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim.  What precise range is encompassed within the term “about” is unclear. For example, does it encompass + 10, + 15, or + 20?
	(f)	Claim 5 is ambiguous and indefinite in the limitations: “fragments, derivatives, and modifications thereof” with regard to the elected CRM, purified CRM197, and recombinantly produced CRM. It is unclear what precise structure do fragments, derivatives, and modifications represent. One of ordinary skill cannot recognize or identity in an unambiguous way the precise structure encompassed therein and therefore cannot understand the scope of the claim.
	(g)	Claims 10 and 11, dependent from claim 1, are ambiguous, indefinite and/or appear to lack proper antecedence in the limitations “total polysaccharides and protein per dose”. Since the polysaccharides and the carrier protein recited in claim 1 are not purified, do the ‘total polysaccharides and protein per dose’ recited in the dependent claims 10 and 11 include polysaccharides such as C-polysaccharides, cell wall polysaccharides, or unconjugated free capsular polysaccharides?  Likewise, does the ‘protein per dose’ include any protein including a contaminant protein, a non-carrier protein, or unconjugated free carrier protein?  One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claims.
	(h)	Claim 13 is ambiguous, indefinite and confusing in the limitation “equal amount …. of capsular polysaccharides”. Claim 13 depends from claim 1, which does not recite any ‘capsular polysaccharides’. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.
	(i)	Claim 14 is ambiguous, indefinite and confusing in the limitations: “greater amount …. capsular polysaccharides”. Claim 14 depends from claim 1, which does not recite any ‘capsular polysaccharides’. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.
	(j)	Claims 13 and 14, each dependent from claim 1, are further ambiguous and indefinite in the limitation “total carrier protein”. It is unclear whether or not this includes conjugated carrier protein, unconjugated free carrier protein, or both, along with the associated contaminant proteins.
	(k)	Claim 19, dependent claim 1, is indefinite for lacking sufficient antecedence in the limitations “carrier protein” and “polysaccharide”. 
	(l)	Claim 19 is further ambiguous and indefinite in the limitation “a minimal” immune response. The term “minimal” is a relative term. The term is not specifically defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claim. What precise level or titer is encompassed within the term “a minimal immune response” and how low an immune response should be in order to qualify as “a minimal immune response” is unclear. 
	(m)	Claims 2-21, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the base claim. 
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102 
14)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.    

15)	Claims 1-9, 13-18, 20 and 21 are rejected under 35 U.S.C § 102(a)(1) and 102(a)(2) as being anticipated by Fairman et al. (US 20180333484 A1 - Applicants’ IDS) (‘484). 
	Fairman et al. disclosed an immunogenic multivalent conjugate composition comprising a buffer (i.e., pharmaceutically acceptable carrier) and the capsular polysaccharide antigens of at least 25 different S. pneumoniae serotypes 1, 2, 3, 4, 5, 6B, 6C, 7F, 8, 9N, 9V, 10A, 12F, 14, 15A, 15B, 15C, 16F, 18C, 19A, 22F, 23F, 24F, 33F and 35B conjugated to a carrier protein such as CRM197 or eCRM, with or without a linker coupled to the carrier protein, wherein one or more of the capsular polysaccharides are of about 10 to about 50 kDa, about 30 to about 100 kda, or about 100 kDa to 300 kDa. The polysaccharides to carrier protein ratio in the conjugate was 1:1, or 1:1.1, i.e., about equal amount. In one embodiment, the prior art immunogenic conjugate composition comprises overall mass excess of polysaccharide to carrier protein, e.g., a protein:polysaccharide ratio of 1:2, 1:1.9, or 1:1.5 (w/w). See sections [0173], [0036], [0039], [0177], [0059], [0122], [0136], last five lines of left column of page 5, and lines 1-27 and 33-44 in right column of page 5; claims 34 and claim 35 including line 1 therein and lines 18-22 in right column of page 86; the first sentence of sections [0323] and [0285]; claim 27; section [0353] excluding the first sentence therein; 4th and the last sentences of section [0354]. The prior art conjugate was in the form of a solution, i.e., liquid. See section [0392]. The immunogenic composition of the prior art further comprised an adjuvant. See section [0362]. The prior art immunogenic conjugate composition was used to provide active immunization for the prevention of invasive diseases caused by S. pneumoniae including otitis media and pneumonia. See sections [0369] to [0371]. The immunogenic composition of the prior art was present in 0.5 ml per dose and therefore meets the limitations of instant claims 8 and 9. See the 8th sentence of section [0362].
	Claims 1-9, 13-18, 20 and 21 are anticipated by Fairman et al.
16)	Claims 1-9, 15-17, 20 and 21 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Cooper et al. (WO 2015/110941 A2 - Applicants’ IDS).
	Cooper et al. taught an immunogenic 25-valent pneumococcal conjugate composition wherein the conjugated carrier protein was DT or CRM197 via a spacer or linker linked to the CRM197. See lines 21-25 of page 3; lines 11-32 of page 8; section 1.3 on page 25; lines 25-29 of page 6; first paragraph of page 26; and lines 22-25 of page 98. The prior art immunogenic composition comprising the combination of glycoconjugates was in an aqueous liquid form and comprised a pharmaceutically acceptable carrier and aluminum hydroxide adjuvant or 3dMPL A. See pages 113 and 106. The one or more of the capsular polysaccharides in the prior art immunogenic conjugate composition have a molecular weight of 50 kDa to 500 kDa; 100 kDa to 500 kDa; 200 kDa to 500 kDa, or 10 kDa to 4000 kDa, or any whole number integer within any of the above ranges. See lines 11-29 of page 10. The typical dose of the prior art immunogenic composition was about 0.5 mL which meets the limitations in claims 8 and 9. See lines 8-10 of page 115. The prior art immunogenic conjugate composition was used to prevent, treat or ameliorate a S. pneumoniae infection, disease or condition in a subject. See lines 20-31 of page 115 and page 116.
	Claims 1-9, 15-17, 20 and 21 are anticipated by Cooper et al.
17)	Claims 1-9, 15-18, 20 and 21 are rejected under 35 U.S.C § 102(a)(2) as being anticipated by Porambo et al. (US 20200282040 A1 filed 09/07/2017).
Porambo et al. disclosed a conjugate of the 10 kDa, 50 kDa or 100 kDa capsular polysaccharide of the 16F serotype of S. pneumoniae conjugated to the CRM197 carrier protein via a linker, and its inclusion in an aqueous multivalent conjugate composition that comprised a pharmaceutically acceptable carrier, aluminum hydroxide adjuvant, and conjugates of the capsular polysaccharides of at least 25 different serotypes of S. pneumoniae including 1, 2, 3, 4, 5, 6B, 6C, 7F, 8, 9V, 9N, 10A, 12F, 14, 15A, 15B, 15C, 18C, 19A, 22F, 23F, 24F, 33F and 35B formulated into a single dosage formulation. The conjugate was in a dose of 0.5 ml (i.e., liquid) and was for the prevention or attenuation of invasive and non-invasive infections by S. pneumoniae. Each dose comprised 0.1 microgram or 100 ng of the capsular polysaccharide. See sections [0001], [0009], [0015], [0018], [0020], [0052], [0075], [0083], [0085], [0089], [0108] to [0110] and [0113]; abstract; Examples 3, 5 and 7; and claims 20 and 19.
	Claims 1-9, 15-18, 20 and 21 are anticipated by Porambo et al.
18)	Claims 1-9, 15-17, 20 and 21 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Emini et al. (US 20150202309 A1 - Applicants’ IDS).
Emini et al. taught an immunogenic composition comprising capsular polysaccharide antigens of S. pneumoniae serotypes. In one embodiment, said immunogenic composition comprised capsular glycoconjugates of 25 different serotypes, i.e., a 25-valent pneumococcal conjugate composition, wherein one or more of the capsular polysaccharides having a molecular weight of 50 kDa to 500 kDa; 100 kDa to 500 kDa; 200 kDa to 500 kDa, or 10 kDa to 2000 kDa; or any whole number integer within any of the above ranges, were conjugated to a carrier protein such as CRM197, with or without a linker or spacer. See title, abstract, and sections [0019], [0020], [0068], [0048], [0081], [0094], and the first two sentences of section [0500]. The typical dose of the prior art immunogenic composition was preferably a volume of about 0.5 mL, which meets the requirements of instant claims 9 and 8. See sections [0589] and [0590]. The prior art immunogenic composition was in a liquid or aqueous form and further comprised a pharmaceutically acceptable carrier and an adjuvant including aluminum hydroxide, liposomes, or monophosphoryl lipid A (MPLA), and therefore meets the limitations of instant claims 7, 15 and 16. See sections [0579], [0580], and [0544] to [0546]. The prior art immunogenic composition was administered to a subject to prevent, treat or ameliorate an infection or disease by S. pneumoniae. See sections [0023] and [0022]. 
Claims 1-9, 15-17, 20 and 21 are anticipated by Emini et al.
Rejection(s) under 35 U.S.C § 103
19)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
20)	Claim 16 is rejected under 35 U.S.C § 103 as being unpatentable over Emini et al. (US 20150202309 A1 - Applicants’ IDS) as applied to claims 15 and 1 above and further in view of Alving et al. (US 20170182152 A1).
	The teachings of Emini et al. are set forth supra, which are silent on the MPLA adjuvant in their immunogenic composition being a liposome.
	However, the use of a liposome of MPLA as an alternate adjuvant to improve immunogenicity was routine and conventional in the art at the time of the invention. For instance, Alving et al. taught that monophosphoryl lipid A (MPLA) adjuvant can be toxic to humans and animals, but when MPLA is presented in liposomes, the toxicity is not detected and it serves to raise the immunogenicity of haptens, proteins and peptides associated with the liposome. See section [0072].      
	Given the teachings of Alving et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Alving’s MPLA liposome in place of MPLA in Emini’s immunogenic multivalent conjugate composition to produce the instant invention with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of avoiding the toxicity of MPLA in humans and animals and to raise the immunogenicity of the capsular polysaccharide haptens and the carrier protein in Emini’s immunogenic multivalent conjugate composition. Note that it is obvious to substitute known elements one for another if it will no more than yield predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. In the instant case, the substituted MPLA liposome was known in the art and was shown to function as a non-toxic adjuvant. One of ordinary skill in the art would have substituted the MPL adjuvant in Emini’s immunogenic multivalent conjugate composition with Alving’s MPLA liposome with a reasonable expectation of success.
	Claim 16 is prima facie obvious over the prior art of record.
21)	Claim 18 is rejected under 35 U.S.C § 103 as being unpatentable over Emini et al. (US 20150202309 A1 - Applicants’ IDS), or Cooper et al. (WO 2015/110941 A2 - Applicants’ IDS)
as applied to claim 1 above and further in view of Porambo et al. (US 20200282040 A1 filed 09/07/2017).
	The teachings of Emini et al. or Cooper et al. are set forth supra, which are silent on the presence of a capsular polysaccharide of the 16F serotype of S. pneumoniae conjugated to a carrier protein in their multivalent conjugate composition. 
However, a polysaccharide-protein conjugate comprising the capsular polysaccharide of the 16F serotype of S. pneumoniae conjugated to a carrier protein and its inclusion in a multivalent conjugate composition was known in the art at the time of the invention. For example, Porambo et al. disclosed a conjugate of the 10 kDa, 50 kDa or 100 kDa capsular polysaccharide of the 16F serotype of S. pneumoniae conjugated to the CRM197 carrier protein via a linker, and its inclusion in an aqueous multivalent conjugate composition that comprised a pharmaceutically acceptable carrier, aluminum hydroxide adjuvant, and conjugates of the capsular polysaccharides of at least 25 different serotypes of S. pneumoniae including 1, 2, 3, 4, 5, 6B, 6C, 7F, 8, 9V, 9N, 10A, 12F, 14, 15A, 15B, 15C, 18C, 19A, 22F, 23F, 24F, 33F and 35B formulated into a single dosage formulation. The conjugate was in a dose of 0.5 ml and was for the prevention or attenuation of invasive and non-invasive infections by S. pneumoniae. Each dose comprised 0.1 microgram or 100 ng of the capsular polysaccharide. See [0001], [0009], [0015], [0018], [0020], [0052], [0075], [0083], [0085], [0089], [0108] to [0110] and [0113]; abstract; Examples 3, 5 and 7; and claims 20 and 19.
	Given the teachings of Porambo et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Porambo’s conjugate comprising the capsular polysaccharide of the 16F serotype of S. pneumoniae conjugated to CRM197 to Emini’s or Cooper’s immunogenic multivalent conjugate composition to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of advantageously expanding the serotype-specific protection provided by Emini’s or Cooper’s multivalent immunogenic composition to include the additional serotype 16F of S. pneumoniae as well. 
	Claim 18 is prima facie obvious over the prior art of record.
22)	Claims 10-12 are rejected under 35 U.S.C § 103 as being unpatentable over Fairman et al. (US 20180333484 A1 - Applicants’ IDS) (‘484), or Cooper et al. (WO 2015/110941 A2 - Applicants’ IDS), or Emini et al. (US 20150202309 A1 - Applicants’ IDS), or Porambo et al. (US 20200282040 A1 filed 09/07/2017) as applied to claim 1 above. 
	The teachings of Fairman et al. (484), Porambo et al., Emini et al., or Cooper et al. are set forth supra, which are silent on their immunogenic composition comprising 10 micrograms or less, or 4 micrograms or less of total polysaccharides and protein per dose, or having the carrier protein of from about 0.5% to about 0.7% by weight per dose.
However, given the teachings of the prior art, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant invention to arrive at 10 micrograms or less, or 4 micrograms or less of total polysaccharides and protein per dose, or at having from about 0.5% to about 0.7% by weight of the carrier protein per dose by routine optimization and routine experimentation. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215.219 (CCPA 1980). It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result-effective variable. ‘Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). 'No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. In the instant case, the features recited in the instant claims are result-effective variables that one of ordinary skill in the art would have had the motivation to arrive at via routine optimization and routine experimentation. MPEP 2144.05 states that generally, differences in amounts or concentration will not support the patentability of subject matter disclosed by the prior art unless there is evidence indicating that such an amount is critical. In the instant case, there is no evidence that the recited features are critical to the invention. MPEP 2144.0511(B). Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art absent any convincing evidence to the contrary.
23)	Claims 13 and 14 are rejected under 35 U.S.C § 103 as being unpatentable over Cooper et al. (WO 2015/110941 A2 - Applicants’ IDS), or Emini et al. (US 20150202309 A1 - Applicants’ IDS), or Porambo et al. (US 20200282040 A1 filed 09/07/2017) as applied to claim 1 above. 
	The teachings of Cooper et al., or Emini et al., or Porambo et al. are set forth supra, which are silent on the amount by weight of capsular polysaccharides to total carrier protein as recited in instant claims 13 and 14. 
However, given the teachings of the prior art, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant invention to arrive at about equal amount or a greater amount by weight of capsular polysaccharides to total carrier protein by routine optimization and routine experimentation. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215.219 (CCPA 1980). It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result-effective variable. ‘Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). 'No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. In the instant case, the features recited in the instant claims are result-effective variables that one of ordinary skill in the art would have had the motivation to arrive at via routine optimization and routine experimentation. MPEP 2144.05 states that generally, differences in amounts or concentration will not support the patentability of subject matter disclosed by the prior art unless there is evidence indicating that such an amount is critical. In the instant case, there is no evidence that the recited equal amount or greater amount by weight of capsular polysaccharides to total carrier protein is critical to the invention. MPEP 2144.0511(B). Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art absent any convincing evidence to the contrary.
Claim(s) Objection(s) - Suggestion(s)
24)	Claims 12 and 21 are objected to for the following reasons:
	(a)	Claim 12 is grammatically incorrect in the limitation ‘the carrier protein comprise’ [Emphasis added]. 
	(b)	In claim 12, for clarity, it is suggested that Applicants replace the phrase ‘wherein the carrier protein comprise from about …. to about ….% …’ with the limitations --wherein the immunogenic composition comprises from about …. to about ….% of the carrier protein …..--.
(c)	Claim 21 is objected to for the redundant limitation ‘a a’.
Conclusion
25)	No claims are allowed.  
Correspondence
26)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
27)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
28)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

May, 2022